Title: To James Madison from John Stokely, 17 December 1807
From: Stokely, John
To: Madison, James



Sir,
George Town Decr. 17th. 1807

The more overbearing and more attrocious a Vice is, the more conspicious is virtue displaied by  opposing it.  And Sir, was there ever amore attrocious and overbearing Insult, than that of Great Britain, assuming dominion over all the seas.  Bonnaparte is acused of usurpation, & of being a dangerous usurper.  Pray Sir what has been the author of his Tyrany (if we may so call it)  An opposition to the Tyrany of Britain.  Britain was the aggressor by Interfering with the internal affairs of France, & again the aggressor by not adhering to a Solemn Treaty (as I have been taught to believe) and it has been by the corruption of Great Britain, that Bonnaparte has truly become Great, & that England will almost Inevitably become small Because every nation, that calls herself Independent or that aims at any commercial advantages; must now feel it a duty as well as an Interest, to assist in the reduction of that overgrown Navy, and will probabaley follow the example of the continent of Europ and Shut their Ports a Gainst England.  This is the most certain, Speedy, and easy System for Reducing their navy or queling their Piracies.  Until This work is compleated, there will be no Safety for Property on the seas, nor Security for Seaport Towns or Cities that may unfortunatly be in Britains Power, as her existence now depends on Piracy.  A Total Abandonment of Atlantic Commerce will have to take place (In my humble oppenion) and the sooner the application the Easyer the cure, Tho this harsh measure, will Inevitably wound the Interest of many of our Citizens, until the disorder is removed, But Then it will produce advantages that will amply compensate most of them, and Give an eternal Security to American Commerce.  It will produce other Valuable acquisitions, Viz, It will Improve our Roads, Rivers & Canals  It will give Spirit to, and increase our manufacturies.  It will promote Social Friendship by destroying Political animosities, And make our Country truly Independent.  Will it not be prudent Sir, to make this Small Sacrafise, for the attainment of Such great and Important things.  As the reduction of that navy has now become Esentially necessary, for the Safety, of the commercial world, and as Such an event would be Particulary, Beneficial to the united States; Shall we not lend our aid to Accomplish the good work (as I call it) but there are many of our Citizens whom all the reasonings, that Intelectual force, is able to exhibit, would not be convinced of this.  But on the contrary, they imagine the British navy is our Protection, & that its reduction, would be our ruin.  I however trust and believe confidentually, that aShort time will demonstrate, that they mistake.  England must be Politically mad, or She would not have made war on us, So Soon.  I conceive she is now at war with us.  Iam Informed that, that nation, had declared, that If the nonimportation Law, Should be permitted to go into force, they should make war on us, and their squadron having lately, Insolently, & in the face of the Presidents Proclamation, entered one of our harbours, which amounts to (and ought to be taken as) an Invasion.  Copenhagen shews the word English Justice--British Policy  I do conceive that as the Eir, & Seas Should be free, to all civil people and Shall the Insolent British Lyon, usurp dominion over the Fish of the sea, and the fowls of the eir.  No, it is unjust  It is inconsistent with nature, & the Wisdom of the World has decreed, that It shall not be so, and that the sampson of France Shall Rend the monster.  It does appear to me Sir, that every exertion, Should now be used, to Put our Citys in aposture of Defence.  The Proclimation of the English King, is a flagrant abuse offerd America.  Our Commerce is at an End.  Slavery or the noose of a rope, Seems to wait the Salors of our vessels.  The people of America are now ripe for resistance, or Retaliation.  We cannot, now, be Supprised by them, (Tho they make a Stroke tomorrow).  I Pledg myself for my neighbours in General, that the British nation is execrated by them, ever Since that murdering nation, built a fort Sixty miles, South of Detroit, in our Teritory where they used to furnish the Indians with every necessary emplement, as well as food, to prosecute that Barbarous war.  And Sir having been Inform’d last night that a message From France has just arive to our executive, I do hope, and trust, it will be an agreeable one, & that it will be welcomly received.  We cannot reasonably suppose, that it is the desire of the nation, or the Emperor, of France to do us Injury, but the reverse, notwithstanding, that a Decree has been made intredicting commerce with all nuteral nations by that Emperor.  It must be known, that is Intended, to and that it will probabelly, verrymuch Injure Great Britain, & that every friend to honesty & fair Dealing, that wish the Public good will always be Gratified, not only to see, Such a Piritical & outrageous Power reduced, but feel it a duty, to aid in the noble work, Is my sencear wish & Belief  I am Sir your obedt. & verry Humble Servt

John Stokely

